J-S08002-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 JAMES LEONARD RUSSELL                  :
                                        :
                   Appellant            :   No. 1706 WDA 2018

        Appeal from the Judgment of Sentence Entered May 21, 2018
   In the Court of Common Pleas of Allegheny County Criminal Division at
                      No(s): CP-02-CR-0012425-2017

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 JAMES LEONARD RUSSELL                  :
                                        :
                   Appellant            :   No. 1707 WDA 2018

        Appeal from the Judgment of Sentence Entered May 21, 2018
   In the Court of Common Pleas of Allegheny County Criminal Division at
                      No(s): CP-02-CR-0009272-2017


BEFORE: OLSON, J., McCAFFERY, J., and MUSMANNO, J.

MEMORANDUM BY OLSON, J.:                              FILED MAY 29, 2020

     Appellant, James Leonard Russell, appeals from the judgment of

sentence entered on May 21, 2018, as made final by the denial of Appellant’s

post-sentence motion on November 26, 2018. We affirm.

     The trial court ably summarized the underlying facts of this case.

        At trial, S.G., the daughter of Appellant's former paramour,
        testified that Appellant lived with her from when she was in
        second grade until some point when she was in the third
J-S08002-20


       grade. S.G. described Appellant as kind at first, the father
       figure she was lacking. Appellant was trusted to watch S.G.
       and her siblings while her mother was not in the home. . . .

       S.G. testified that one day, she was downstairs in the living
       room watching television when Appellant called her upstairs
       to her mother's bedroom. She was seven years old at the
       time. Appellant closed the door and she sat on the bed while
       he stood next to her and rubbed her arm with his hand, then
       he rubbed her stomach and thighs. He pulled down her pants
       and she was scared because no other adult was home to help
       her. . . .

       Appellant told her to turn around and positioned her such that
       her hands were on the bed and her knees were on the floor.
       She heard him remove his belt and unzip his jeans. Appellant
       placed her on the bed, placed her face down, and inserted his
       penis into her vagina. He took his penis out and inserted his
       fingers and penis alternately for approximately five minutes.
       Afterward, Appellant instructed her not to tell her mother. .
       ..

       [S.G.] testified that he attempted to do this to her four times.
       Once, she went into her mother's room to retrieve her dolls.
       Appellant entered the room behind her and shut the door. He
       took off all of her clothes and pulled his pants down to his
       ankles. He kissed her on the lips and then penetrated her
       vaginally and anally. Specifically, she testified that Appellant
       put his penis in "both holes." She stated that Appellant put
       his penis in her "butt part" "but it didn't go all the way in."
       Every time that he did this it hurt. On the last occasion she
       told him "No" and when he said, "Just one more time,
       please?" she replied, "No, get out of my room." He left, but
       threatened to hurt her if she told her mom or anyone else.

       Another victim, I.W., testified that she had been touched by
       Appellant in 2011, when she was six years old. She recalled
       an incident when her mother and S.G.'s mother went to pick
       up I.W.'s father from work, leaving Appellant alone with S.G.
       and I.W. at S.G.'s house. I.W. testified that she and S.G. fell
       asleep on the couch. I.W. said that Appellant came into the
       living room, shirtless and drunk. She pretended to be asleep
       while he touched her leg and tried to pull her skirt up. He
       repeatedly whispered "Are you a big girl?" and then

                                    -2-
J-S08002-20


         responded, "No, you are not a big girl." She heard him
         unbuckle his belt and she felt afraid, so she jumped up and
         asked him for more blankets.

Trial Court Opinion, 5/16/19, at 2-3 (citations omitted).

       The cases against Appellant were joined for trial. As to S.G., the jury

found Appellant guilty of rape of a child, involuntary deviate sexual intercourse

with a child, unlawful contact with a minor, corruption of minors, and indecent

assault – person less than 13 years of age;1 as to I.W., the jury found

Appellant guilty of endangering the welfare of a child, unlawful contact with a

minor, indecent assault – person less than 13 years of age, and corruption of

minors.2 On May 21, 2018, the trial court sentenced Appellant to serve an

aggregate term of 226 to 472 months in prison for his convictions.

       The trial court denied Appellant’s post-sentence motion on November

26, 2018 and Appellant filed a timely notice of appeal. Appellant raises five

claims on appeal:

         [1.] Did the [trial] court err when it granted the
         Commonwealth’s motion for joinder and ordered the two
         separate criminal informations filed against [Appellant] to be
         tried together when the offenses charged were not based on
         the same act or transaction, the evidence of each of the
         offenses would not have been admissible in a separate trial
         for the other, and the evidence was not susceptible to
         separation by the jury so that there was no danger of

____________________________________________


1 18 Pa.C.S.A. §§ 3121(c), 3123(b), 6318(a)(1), 6301(a)(1)(ii), and
3126(a)(7), respectively.

2 18 Pa.C.S.A. §§ 4304(a)(1), 6318(a)(1), 3126(a)(7), and 6301(a)(1)(i),
respectively.


                                           -3-
J-S08002-20


        confusion [and Appellant] was unduly prejudiced by the
        consolidation [of] the criminal informations?

        [2.] Relative to [I.W.], was the evidence insufficient to
        sustain the conviction for endangering the welfare of children,
        as the Commonwealth failed to prove beyond a reasonable
        doubt (1) that [Appellant] was a parent, guardian, or other
        person supervising the welfare of I.W.; (2) that [Appellant]
        violated a duty of care, protection or support to I.W.; or (3)
        that [Appellant] engaged in inappropriate sexual touching of
        I.W.?

        [3.] Relative to accuser I.W., was the evidence insufficient to
        sustain the conviction for unlawful contact with minor, as the
        Commonwealth failed to prove beyond a reasonable doubt
        that [Appellant] (1) intentionally contacted I.W. and (2) that
        he intentionally contacted I.W. for the purpose of engaging
        in inappropriate sexual contact as prohibited by Chapter 31
        of the Crimes Code?

        [4.] Relative to accuser I.W., was the evidence insufficient to
        sustain the conviction for indecent assault, as the
        Commonwealth failed to prove beyond a reasonable doubt
        that [Appellant] had indecent contact with I.W. Specifically,
        the Commonwealth failed to prove beyond a reasonable
        doubt that [Appellant] touched I.W.’s sexual or other intimate
        parts?

        [5.] Relative to accuser, I.W., was the evidence insufficient
        to sustain the conviction for corruption of minors, as the
        Commonwealth failed to prove beyond a reasonable doubt
        that [Appellant] corrupted or tended to corrupt the morals of
        I.W. by the acts of sexual contact?

Appellant’s Brief at 8-9 (some capitalization omitted).

      We have reviewed the briefs of the parties, the relevant law, the certified

record, the notes of testimony, and the opinion of the able trial court judge,

the Honorable Jill E. Rangos. We conclude that Appellant is not entitled to

relief in this case, for the reasons expressed in Judge Rangos’ May 16, 2019



                                      -4-
J-S08002-20



opinion. Therefore, we affirm on the basis of Judge Rangos’ thorough opinion

and adopt it as our own. In any future filing with this or any other court

addressing this ruling, the filing party shall attach a copy of Judge Rangos’

May 16, 2019 opinion.

     Judgment of sentence affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/29/2020




                                    -5-
                                                                                                                                            Circulated 05/19/2020 02:50 PM




                                                               IN THE COURT
                                                                      .     OF COMMON
                                                                                  . . . PLEAS.OF
                                                                                            .  . ALLEGHENYCOUNTY,
                                                                                                     .  . . ·. . .
                                                                                             PENNSYLVANIA


                                    COMMONWEALTH OF PENNSYLVANIA                                                     CRIMINAL,DNISlON

                                                          v.                                                         CP-02-Cll-09272.:2017
                                                                                                                     CP-02--CR-12425-2.017
                                   JAME$ RUSSEL.L;
                                                          Appellant


                                                                                                   QPINION

                                     RANGOS,J.                                                                                           May16,20i9

                                                          On March 2? 2018, a j� convicted Appellant.james Russell, at CP,.:02-CR,.09272-201 Tof one

                                     count each of�pe ofa Child? Invol:untaty Deviate Sexual Intercourse with a Child ("IDSI''), Unlawful

                                     Contact with a Minor, Corruption of Minors, and Indecent Assault-:Pei:sori Less than .13 Years of

                                     Age.1 ·The jury also found Appellarif guilty at CP-02-CR-12425-2017 of one count each of

                                      Endangering
                                            .
                                                  the
                                                   .
                                                      Welfare of a Child, Unlawful Contact with                      a Minor, Indecent Assault-Person Less
                                     than 13. Years                of Age� and Corruption of Minors."        This Court sentenced Appellant to 210 to 420

                                     months of confinement with, five years of consecutive probation at CC 2017..:09272, and 16 to 32

                                     months of incarceration, followed by five· years of probation,                     at   CC 2017-12425. The period of

                                      incarceration               at. cc 2017-12425 ran coneecueively   to   the pei::iod of 1n�cei:at1QO.. at   cc 2017-09272.

                                      Appellant filed a Post-Sentence Motion which this Court denied on November i, 2018'3 Appellant




                                      1
                                          18 Pa. CS.§§ 3121 (c),J123              (b); 6318 (a) (1) and (b) (1)/6301 (a) (1) (ii), 3126 (a) .(?),.respectively�
                                      218          Pa. CS.§§ 4.304 (a) (1), 6318(a) (1) and (b) (2}, 3126 (a) (1), 63()1 (a) (1),respectively,

                                      3This Court notes that, although the Order of Court entered November 1,. 2018 has heen properly
                                      date-stamped by the Department of Court Records, a subsequent .Order was issued on November
                                      26, .2018 denying the Post-Sentence. Motion. by Operation. of Law, . Since Appellant filed his appeal
                                      on.November 30, 2018,.withirtthe appealperiod.of either date, this error by the department-of
                                       Court Records is of no.momet1.t:                  .     .                                    ·.



                                                                                                       2


···········-····-··············-·······-,-. .. ···-·----··..   ----..-··· ----·--------------------
                  filed a Notice of Appeal on November 30) 20.18 and a Statement of Matters Complained of on

                  February 5, 2019.



                                                                  MATTERS COMPLAINED OF.ON APPEAL
                                  Appellant alleges seven errors on appeal, five of which pertain to the s1:1fficiency of evidence.
                   I:n his first error alleged on appeal, Appellant asserts· that this Court erred in joining two criminal

                  informations for a single trial Next, Appellant alleges that the evidence was insufficient on the IDSI

                   count relative to the victim S.G., the EWOC, Unlawful Contact with a.Minor and Indecent Assault

                   counts relative to· the victim, I. W.• and on the Cottuptiori of Minors count relative to both. victims.


                                                                   .
                   Lastly, Appellant alleges that this Court denied his rightto a jury and a unanimous verdict, because he

                   was charged with one count of Rape ofa Child and testimony elicited two separate incidents which

                   could support the charge, such that members of the                 juey   may not have unanimously convicted

                   Appellant as to the same incident. (Statement of Errors Raised.on Appeal at 4-5).



                                                                       SUMMAJlY OFTHE EVIDENCE

                                   At trial, S.G�,· the daughter of App�nt's former paramour, t�stified that Appellarit lived with

                   her from -hen she -as in second gi:ade until some point; when she was .in the third grade, (I'rartsci;ipt:

                   of Jucy Trial, Nov. 3.0, 2016,hereinafter."T"f" at 8+88) S.G, described Appellant as kind at first, the

                   father figure she was lackin�. (IT89) Appellantwas trusted towatch S.G. and.her siblings while her

                   mother was not in the. home. {IT 9Q) S. G; testified. that one. day, she was downstairs in the living

                   room watching television when Appellant called her upstairs to her mother's bedroom (IT 92) .She

                   was seven year� old at the time. (IT 95) Appellant closed the door and she sat oil the bed while he

                   stood next toher and rubbed her arm with hishand, then he rubbed her stomachand thighs. (IT.96)

                   He pulled down her pants and she was scared because. no other adult was home. to help her. (IT 98)



                                                                                  3


................................ ·············-------··········   --.. -·-----------
                                     Appellant told her to .turn. around arid positioned her such that her hands were on die. bed and her.

                                     knees were on the floor. (IT 99) She heard hiin remove his belt                         and unzip his jeans. (tr 101)
                                     Appellant placed. her on the bed, placed her face down, and inserted his penis into her. vagina. (IT

                                      104) He took his penis out and inserted his fingers and penis· alternately for approximately five

                                     minutes. (IT 106) Afre�ard> Appellant instructed her notto-tell.her mother. {IT 107) She testified

                                     that he attempted to do this to her four.times, (IT 110) Once, she went into her mother's room to

                                     retrieve-her dolls. (IT 114) Appellant entered the room behind her arid shut the door, Id: He took

                                     ff all ofher clothes and pulled bis pants down to his ankles. (IT 115) He kissed her on the lips arid

                                     then penetrated lier vaginally and anally. (IT 116-117) Specifically. she testified that Appellant put

                                     his penis in "both holes." (IT 117) She stated that Appellant put his penis in her "butt part" "butit

                                    didn't go                all the way in." Id. Every time that he did this it hurt. {IT 118) On the fast occasion she
                                     told him "No" and whenhe said, '1ust one more time, please?" she replied, ''No, get out of my room,"

                                     (IT 113) He left, but threatened to hurt her if.sbe toldher mom or anyone else. Id. ·

                                                            Another victim, I.W., testified thatshe had been touched by Appellant in 2?.11, when she was

                                    six.years old. (TT 240) She recalled art incident when her mother ancl S.G. 's mother went 'to pick up

                                    l.W.'s father from work, leaving Appellant alone with S.G. and I.W, at S:G:'s house. (IT 241) I.W;

                                    testified i:hat she and S.:G. fell asleep on the: couch. (IT' 242)                t:w. s�d d:iatApp&arit cam:� into the
                                    living room, shirtless and drunk. (IT 244� 252) She pretended to be asleepwhile he touched her leg

                                    and tried to. pull her skirt up. (IT 244) He repeatedly whispered "Aie you a big girl?" and then

                                    responded, "No, you ate riot. a big girl."                  (IT 246) She heard him unbuckle his belt and she felt afraid,
                                    so shejumped up and asked him for more blankets. (IT247)




                                                                                                         4

......... ·······-························---.. ,,   ..
                                                      ,,_              ,•................•_..                                          _        -----·-··-··"--·-·-·---·---··
                                                                                    DISCUSSION.

                                           Appellant alleges that this Court abused its discretion in gr�ting the Commonwealth's Pretrial

                                  Motion to Join         Cases CP-02'.'CR�09272:"20f7 and CP-0,2-CR-12425-2017,         "[T]he propriety of

                                  consolidating separate indictments for trial is a matter of discretion with the trial judge, and. the

                                  exercise of this discretion will.be reversed only for manifest abuse of discretion.or prejudice and clear

                                  injustice to the defendant," Commonwealth v. Moore, 344 A.2d 850, 852 (Pa. 1.975). Specifically, joinder

                                  is governed by Rule 582 of the Pennsylvania Rules of Criminal Procedure, which states:

                                                    Offenses charged in separate indictments or informations may be tried
                                           together.if (a) the evidence of each of the offenses would be admissible in a separate
                                           trial for the other and is capable of-separation by the jury so that there.is no danger of
                                           confusion; or (b) the offenses charged are based on the same act or transaction,

                                  Pa.R.Crim.P. Rule 582 (A) (l).

                                           This Court determined         that   joinder was appropriate, because the charges Involve. similar

                                   charges and circumstances. Appellant, in both cases, inappropriately touched children of similar agesj

                                   one child was the daughter of his paramour, the other was that child's friend.and neighbor; the parents

                                   of both children trusted hiin tosupervise their.children. The victims knew one another and one

                                   victim, L W., was assaulted :in the presence ofthe victim oil the other case. Since the evidence would

                                   be admissible to show a common plan or pii.tte:m, joinder was appropriate and          this   Court did .not

                                   abuse its discretion. Similar sexual offenses committed several months apart may be joined in a single

                                  .trial.. See; »s- Coinlit.598 A.2d 275� 277 (Pa. 19.91).

                                            Next; Appellant challenges the sufficiency of the evidence as itrelates to the IDSI, EWOC,

                                   Unlawful Contact.Tndecent Assault, and Corruption of Minors.

                                                     The. standard we apply in reviewing the sufficiency of the evidence is whether
                                            viewing all the evidence admitted at trial in the light most favorable to the verdict
                                            winner, there is sufficient evidence to enable the.fact-finderto find, evexy element of
                                            the crime. beyond a .reasonable doubt. In a:pplyiiig [the above] test, we may not weigh
                                            the evidence and substitute. ourjudgment for the fact-finder; In addition, we note that
                                            the facts. and. circumstances established by the Commonwealth need not preclude
                                            every . possibility of :innocence. Any doubts regarding a defendant's guilt may be


                                                                                              5


-,-..   .,                         -.····-·-··--------
             ,..,,................•.                     ·-· ··--·········------------------------ ·-------- -·---····--
                                                            ·
                          resolved by the fact-finder unlessthe evidence is so weak and inconclusive. that as a
                          matter of law no probabilityof fact may be .drawn from the. combined circumstances.
                          The Commonwealth :may sustainits burden ofproving every element of the crime
                          beyond a reasonable doubt by means .of wholly circumstantial evidence.. Moreover, in
                          applying the above test, the entire record must be. evaluated and all evidence actually
                          received must be considered. Finally; the [finder] of fact .while passing upon the
                          credibility of witnesses and' the. weight of the evidence produced, is free to believe all,
                          pa:rt or none of.the evidence.

                Co1iimon.wealth v-. Harden, 103 A.3d 107, t u (Pa�Super.2014), quoting Commonwealth v. Phillips, 93 .A.3d

                847� 856 (Pa;Super.2014) (citations omitted; bracketed material in original).

                          With respect to the victim KG:, Appellant cha,llenges the sufficiency of the evidence as it

                relates to the charges of IDSI and Corruption of Minors. IDSI,. 18 Pa.C.S. § 3123 (b), is defined as.

                follows:

                           § 3123; Involuntary deviate sexual mtercourse

                            (b) 'Involuntary deviate sexual intercourse' with a. child.--A person commits
                           involuntary deviate sexual intercourse. with a. child, a· felony of the.first. degree, when
                           the person engages iii deviate sexual intercourse with a complainant who is less than.
                           13 years of age.
                 18 Pa.C.S. § 3123 (b).        S.G. testified; when she was approximately seven years old, Appellant

                penetrated her vaginally and. anally and that it hurt. (IT 11.6-117) This .testimony satisfies the elements

                of the offense charge.
                           Co.ttuption ofMino:cs, 18 Pa.C$. §.6301 (a) (ii). i!!l defu:ied as' follows:

                           § 6301. Corruption of minors

                             (a) Offerise deflned.»
                             (i)                    *                      *                     *        .
                           . (ii) Whoever, being of the age of 18 years and upwards, by any course of conduct· in.
                           violation 0.£ Chapter 3 t (relating to sexual offenses) corrupts or tends to corrupt the
                           morals oi any minor less than 18 years of age.

                 18 Pa.C.S. § 6301 (a) (ii); As stated above, Appellant inappropriately touched S.G. in a sexual manner

                .ori multiple occasions,      Appellant penetrated S.G. vagiruilly and anally. S;G. was under 18 and

                 Appellant was over 18 at the time, Under these facts, the sufficiency challenge is withoutmerit.



                                                                         6


-·--······ ·-··,,········-········------
       The remaining sufficiency challenges relate to the. victitnf.W. Appellant alleges the evidence

is insufficient as _it relates to the EWOC, Unlawful Contact, Indecent Assault, and Corruption of

Minors charges. EWQC, 18 Pa.C.S.A. § 4304� is defined as follows:

        § 4304. Endangeringwelfare of children

         (a) Offense defined.- ·

                                                          welfare of a child under l8
        (1) - A parent, guardian or other person supervising the
                 of
            years age, or a person that employs supervises such a person; commits an
                                               or
            offense _if he knowingly endangers. the welfare of the child '�y violating a duty of
            care, protection or sµppor:t.

        (2) A person commits an· offenseif the. person, in. an official capacity, pre!vents or·
            interferes with the making of a report of suspected child abuse under 23 Pa.C.S;
            Ch. 63 (relating to child protective services),

        (3) As used in this subsection, the tenn "person supervising the welfare ofa child"
        means a person other than a parent or guardian that provides care, education; training
        or control of a child.

l8 Pa.CS, § 4304 (a). The evidence introduced at ttia1 was that Appellant, who was a trusted neighbor

.and friend of the family, was left as babysitter to I.W., a. child under eighteen y�a,rs of age, and other

children when other adults left the residence. fo; that moment, he was responsible for the care and

protection of r.w:, a duty he.breached by touching her leg.inappropriately, attempting to pull upher

skirt, and whispering "Are· you a big girl?'' A fair reading of the testitr.i:or.iy is that Appellant intended

to molest J.W; and began to touchher and speak to herinappropriately towards that end. Appellant's

claim regarding sufficiency: is.without merit

        Turning to the next count, 18 Pa.CS.§ 6318 is defined as follows:

        § 6318. Unlawful contact withminor.

        (a) Offense defined.�-A person commits an offense if he is. intentionally in contact
            with a minor, or.a law enforcement officer acting in the performance of his duties
            who has assumed the identity of a minor, for the purpo�e of engaging in an activity
            prohibited under any of the following, and either the person initiating the· contact
            or the person being-contacted is within this Commonwealth:

        (1) Any of the offenses enumerated in Chapter 31 (relating to sexual offenses).


                                                      7
          18 Pa.CS.§ 6318 (a); The evidence indicates thatAppelfo.ntsaid, over and over to. I.W:,C•Are you a

          big girl. No you .are not a big girl." He. drunkenly touched herleg and attempted to pull up her skirt

          Appellant's words and actions indicate that his intent was to commit a Chapter 31 offense.

                 Next, 18 Pa.CS. § 3126 (a) (7) is defined as follows:

                 § 3126 ..Indecent assault

                 {a) Offense defined--A person is guiltyof indecent assault if the person has indecent
                 contact with the complainant, causes the complainant to have mdecentcontact with
                 the person [,+: * *] for thepurpose of arousing sexual desire in the pe.rso,n or the.
                 complainant and:                              ·                      ·

                                          *                         *               *

                  (7) the complainant is.less than 13 years of age; .

          18 Pa.CS.A.§ 3126 (a) (7). Appdfant touched I.W.'s leg and attempted to pull up her skirt,

          while repeatedly whispering inappropriate comments indicative of his indecent intent These

          facts support a conviction for Indecent. Assaul«

                  18 Pa.C.S.      § 6301 (�) (ii} is defined as follows:
                  § 6301. Corruption of minors

                  (a) Offense defined.--
                   (i) Except as provided in subparagraph (ii), whoever, being of the age of 18 years and
                  upwaeds, .by any act c9rrup.ts or tends to q)rrµpt the morals of any nµnorless than l8
                  years of age, of who aids, abets, entices or encourages any such minor in the
                  commission of arty crime, or. who knowingly assists or encourages such minor ill
                  violating his or her parole or any order of court, commits a misdemeanor of the first
                  degree ..

          18 Pa;C.S. § 6301 (a) (i). As stated above, Appellant inappropriately tried to pull up LW!s skirt and

          'made inappropriate statements 'to her. I.W. was under 18.and Appellant wasover 18 at the time.

          Under these facts, the sufficiency challenge is without merit.

                  Lastly, Appellant all�es his .right to a unanimous verdict was violated when he was charged

          with one count. of Rape of a Child. ·yet two incidents described in the testimony could      nt. the one

                                                                    8


---   ,                       ,   -----------------
                                          ·
       charge and Appellant asserts there is no w�y to know which incident the jurors attached to the Rape

       of a Child count. This Court notes that the jury instructions regarding this offense clearly articulated

       the elements of this offense and trial counsel did. not object           or request clarification   to the jw:y

       instruction orto the verdict slip. (IT 376-378, 395-396) Therefore.jhis issue.is waived.

                           Appellant next =e= that those objections not contemporaneously raised
                   below were nevertheless "raised in the lower court" by virtue of having been setforth
                 . in post-sentence motions. "Issues not raised in the lower court ate waived and cannot
                  be. raised for the.first time on appeal," Pa.R.A.P.. 302(a). Appellanthas failed to show
                  that Rule 302(a) .has ever been interpreted as meaning that issues. may be raised at any
                  time during the lower .court proceedings in order to preserve them.                         .

                          Rather, .fr is axiomatic that issues are preserved when objections are made·
                  timely to the error or offense. See Commonwealth v. May, 584 Pa. 640, 887 A.2d 750>
                  76i (2005) (holding that an. "absence of contemporaneous objections renders" an
                  appellant's claims waived); arid Commonwealth vi Bruce, 207 Pa.Super, 4, 916 A.2d
                  657, 671 (2007), appeal denied,5.93 l'a.754; 932A.2d 74 (2007) (holding thata "failure
                  to offer.a timely and specific objection results in waiver of" the claim). Therefore, we
                  shall consider any issue waived where Appellant failed to assert a timely objection.

        Commonwealihv. Ba11mhamm_ers, 960 A.2d 59, 73 (Pa. 2008).

                   Even if this allegation: of error is not deemed waiyec:l,Appelfo.1:1.t is not entitled to relief; The

        jury reached a unanimous verdict on the charge of Rape of a Child. The. jury was· polled after the

        verdict and each juror. affiitrted his/her agreement with the verdict, (IT 398-4-0.0) Beyond that, the

        parties cannot invade the ·prov:idence;of the Jury.

                   Uury] deliberations are secret: and their inviolability must be closely .guarded. Only in
                   clear cases [of] improper conduct by jw:ors, evidenced by competenttestimony, should
                   a verdict, which is fully supported by theevidence, be set aside. andanew trial.granted ..

         Commonwealthv. Nejf;:860 A.2d 1063; 1068:-69 (Pa. Super, 2004).

                   Appellant's claim is similar to an allegation that thejury reached a compromise verdict,

                              Appellant also claims that the jw:y arrived at its verdict by compromise, and
                    cites a newspaper report containing postverdict interviews with jutois. However, a
                   juror is incompetent to testify as to what transpired in the jury room, and may not
                  . impeach the verdict after the jury has been discharged. Commonwealth .v. Sero, 478 Pa.
                    440, 387 A.Zd. 63 (1978); see Com111011wep/fh v. Wi//i(Jf!JJ, 279 Pa.Super, 28, 420 A:2d 727
                    (1980)� Commonwedlth 11.. Spencer, 259 Pa.Super, 415,.393 A.2d 895 (1978); The only
                   exceprion to this rule applies when    there ha.Ve been extraneous influences 00 the jufy

                                                                 9


·········-· ----··--·-···· ·· ---         ·---------------------------······ ··-·--·------..                               ,   ,,_.,_,,.---····
                             deliberation process, an exception inapplicable to the instant facts. Appellant's
                             contention is "without merit.

                     Commonwealth u.. Boden; 486 A,2d 504; 506 (Pa. Super; 1984), affd, 507 .A.2d 813 (PaJ986).

                             Moreover, as the jury charge demonstrates, the credibility of the victim is central .to the

                     disposition.ofthe charge.

                                      The defendant has been charged with Rape of a. Child. That is with regard to
                              the victim Shantel. A p�son commits rape ofa child when the person engages in
                            · sexual intercourse with a child who is less than 13 years of age. And under our Crimes
                              Code, such a rape can be committed by either a male or female �pon thechild ofthe
                              same or the opposite gender.

                                    Sexual intercourse has a particular meaning .in criminal law. Sexual intercourse
                             occurs ifa man's penis penetrates the female sexual organ or mouth or. anus of a
                             person. Sexual intercourse also occurs if the tongue .penetrates the female .sexual
                             organ. The slightest degree of penetration is sufficient and no emission of semen is
                             required for sexual ini:ercourseto occur for purposes of the.criminal.law.

                                     It is-immaterial whether the child consents to the contact. Consent of the child
                             is no defense.

                                     It is also no defense if the defendant did not know. the age of the child, orif ·
                             the child lied about herage, or if the.deferidant'honestly believed that the child was l3.
                             or older, or reasonably believed that the child was 13.or older.

                     (IT 376-378) This Court first notes that the date of the offenseis not a required element.
                     . The jury would have to have found the victim's. testimony to be credible in. order to convict

                     Appellapt on this char�, as well     a,i:i   the several other. chru:ges for W'hid.,. Appellant was

                     · convicted. S.G. testified credibly to two separate incidents whichconstituted Rape of a Child,

                     The most logical conclusion to the jury's conviction of Appellant.at this count is that the

                     members of the jury found the victim credible as to both incidents. It stretches the bounds

                     of credulity that the jury would find the victim: credible in. one instance and not credible in.

                     another. As such, Appdknt's assertion that the . jury's verdict
                                                                                  .
                                                                                     was not unanimous, is not.

                     supported by the evidence.




                                                                            10


--·-·-···-···.   ········-··--···-··-····-···-·······-----·--·-··--···------------'----------------------------···---
                                        CONCLUSION
      For all of the above reasons, no reversible errors occurred and the findings and rulings of this

Court .should be AFFIRMED.




                                              BY THE COURT:




                                                 11